DocuSign Ernielope ID: 4CABCC57-2EE3-4BF3-9244-8AEA3E3DF47E3




                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF NEW YORK
                                                                       X
             BRIAN FISCHLER, Individually and on
             behalf of all other persons similarly situated,

                                                      Plaintiff,
                                                                           Case No.: 1:19-cv-00659-SJ-SMG
                       -against-

             PETCARERX, INC.,

                                                    Defendant.
                                                                       X


                                                       CONSENT DECREE

                              1.      This Consent Decree is entered into as of the Effective Date, as defined

             below in Paragraph 10, by and between the following parties: Plaintiff BRIAN FISCHLER

             ("Plaintiff'), and Defendant, PETCARERX, INC. ("Defendant"). Plaintiff and Defendant shall

             hereinafter be collectively referred to as, the "Parties" for the purposes and on the terms specified

             herein.

                                                               RECITALS

                              2.      Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42

             U.S.C. §§ 12181-12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit

             discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

             facilities, privileges, advantages, and accommodations by any private entity that owns, leases

             (or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

             § 36.201(a).

                              3.      On or about February 3, 2019, Plaintiff filed this lawsuit in the U.S.

             District Court for the Eastern District of New York entitled BRIAN FISCHLER v. PETCARERX,


                                                                   1
DowSign Envelope ID: 4CABCC57-2EE3-48F3-9244-8AEA3E3DF478




            INC. (Case No. 1:19-cv-00659-SJ-SMG) (the "Action"). The Plaintiff alleged that the operative

            website: http://www.petcarenv.com (the "Website"), is not fully accessible to individuals with

            disabilities in violation of Title III of the Americans with Disabilities Act of 1990 ("ADA"), the

            New York State Human Rights Law ("NYSHRL"), the New York State Civil Rights Law

            ("NYSCRL"), and the New York City Human Rights Law ("NYCHRL").

                            4.      Defendant expressly denies that the Website violates any federal, state or

            local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing

            or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any

            wrongdoing.

                            5.      This Consent Decree resolves, settles, and compromises all issues

            between the Parties in the Action,

                            6.       This Consent Decree is entered into by the Plaintiff, individually.

                                                       JURISDICTION

                            7.      Plaintiff alleges that Defendant is a private entity that owns and/or

            operates the Website, which is available through the Internet to personal computers, laptops,

            mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant's

            Website is a service, privilege, or advantage of the Defendant's physical locations, thus

            rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);

            12182(a). Defendant denies that the Website is a public accommodation or a place of public

            accommodation or are otherwise subject to Title III of the ADA.

                            8.       This Court has jurisdiction over this action under 28 U.S.C. § 1331, and

            42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

            venue is appropriate.



                                                             2
DocuSIgn Ernielope ID: 4CABCC57-2EE3-413F3-9244-8AEA3E3DF4713




                                                     AGREED RESOLUTION

                              9.       Plaintiff and Defendant agree that it is in the Parties' best interest to

             resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

             Parties agree to the entry of this Consent Decree without trial or further adjudication of any

             issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties

             hereby AGREE to the following:

                                                           DEFINITIONS

                              10,      Effective Date means the date on which this Consent Decree is entered

             on the Court's Docket Sheet following approval by the Court.

                              11.      Reasonable Efforts means, with respect to a given goal or obligation, the

             efforts that a reasonable person or entity in Defendant's position would use to achieve that goal

             or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable

             Efforts as provided for under this Consent Decree shall be subject to the dispute resolution

             procedures set forth in paragraphs 16 through 22 of this Consent Decree. Reasonable Efforts

             shall be interpreted so as to not require Defendant to undertake efforts whose cost, difficulty

             or impact on Defendant's Website could constitute an undue burden, as defined in Title III of

             the ADA but as applied solely to Defendant's Website - as though they are collectively a

             standalone business entity, or which could result in a fundamental alteration in the manner in

             which Defendant manages the Website - or the primary functions related thereto, or which

             could result in a loss of revenue or traffic on the Website related operations.

                                                                TERM

                              12.      The term of this Consent Decree shall commence as of the Effective Date

             and remain in effect for the earlier of: (a) eighteen (18) months from the Effective Date; or (b)



                                                                 3
DocuSign Envelope ID: 4CABCC57-2EE3-48F3-9244-8AEA3E3DF4713




            the date, if any, that the regulations are adopted in the Department of Justice's anticipated

            proposed regulations for websites under Title III of the ADA.

                                GENERAL NONDISCRIMINATION REQUIREMENTS

                             13.      Pursuant to the terms of this Consent Decree, Defendant:

                                      a. Shall use reasonable efforts to ensure persons with a disability are

                                          not denied (as defined under the ADA), including the Plaintiff, the

                                          opportunity to participate in and benefit from the goods, services,

                                          privileges, advantages, and accommodations through the Website as

                                          set forth herein.    42 U.S.C. §12182(b)(1)(A)(i); 28 C,F.R. §

                                          36.202(a);

                                      b. shall use Reasonable Efforts to provide persons with a disability (as

                                          defined under the ADA), including the Plaintiff, an equal opportunity

                                          to participate in or benefit from the goods, services, privileges,

                                          advantages, and accommodations provided through the Website as

                                          set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §

                                          36.202(b); and

                                      c. shall use Reasonable Efforts to ensure that persons with a disability

                                          (as defined under the ADA), including the Plaintiff, are not excluded,

                                          denied services, segregated, or otherwise treated differently because

                                          of the absence of auxiliary aids and services, through the Website as

                                          set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.E.R. § 36.303.




                                                               4
DocuSign EnVelope ID: 4CABCC57-2EE3-4BF3-9244-8AEA3E3DF47B




                                    COMPLIANCE WITH TITLE III OF THE ADA

                             14.     Web Accessibility Conformance Timeline: Defendant shall ensure full

            and equal enjoyment of the goods, services, privileges, advantages, and accommodations

            provided by and through the Website according to the following timeline and requirements

            provided that the following dates will be extended in the instance that the Department of Justice

            releases regulations for websites under Title III of the ADA while this Consent Decree is in

            effect and which contain compliance dates and/or deadlines further in the future than the dates

            set forth herein:

                                     a. Within eighteen (18) months of the Effective Date, the Defendant

                                         shall ensure that the Website substantially conforms to the Web

                                         Content Accessibility Guidelines 2.0 ("WCAG 2.0") in such a

                                         manner so that the Website will be accessible to persons with

                                         disabilities as set forth in Paragraph.

                                     b. Defendant shall not be responsible for ensuring that third party

                                         content or plug-ins that are not owned by Defendant, but are

                                         otherwise located on the Website or linked to from the Website, are

                                         accessible or otherwise conform to WCAG 2.0.

                                     c. Between the Effective Date and eighteen (18) months from the

                                         Effective Date, Defendant shall test the Website on a periodic basis

                                         with assistive technology such as screen readers and screen

                                         magnifiers, and with users with disabilities who use these

                                         technologies.




                                                               5
DocuSign EnVelope ID: 4CABCC57-2EE3-413F3-9244-8AEA3E3DF4713




                                             SPECIFIC RELIEF TO PLAINTIFF

                              15.     Specific Relief: The Plaintiff and the Defendant have agreed to settle all

             matters relating to costs, damages, attorneys' fees, experts' fees, other financial matters,

             relating to any alleged inaccessibility of the Website through a separate agreement (the

            "Settlement Agreement").

                                     PROCEDURES IN THE EVENT OF DISPUTES

                              16.     The procedures set forth in Paragraphs 17 through 19 must be exhausted

             in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

             to this Consent Decree or (ii) Defendant alleges that there is a criteria of WCAG 2.0 with

             which it cannot substantially comply as set forth herein. There will be no breach of this Consent

             Decree by Defendant in connection with such allegations until the following procedures have

             been exhausted.

                              17.     If a party believes that the other party hereto has not complied in all

             material respects with any provision of the Consent Decree, that party shall provide the other

             party with written notice of non-compliance containing the following information: (i) the

             alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent

             Decree that is not being complied with in all material respects; (iii) a statement of the remedial

             action sought by the initiating party; and (iv) a reasonably detailed statement of the specific

             facts, circumstances and legal argument supporting the position of the initiating party. Plaintiff

             will notify Defendant in writing after the dates for compliance set forth herein if Plaintiff

             believes that the Website is in any way not compliant with this Consent Decree. Defendant

             will notify Plaintiff in writing if it believes there is a criteria of this Consent Decree with which




                                                               6
DocuSIgn Envelope ID: 4CABCC57-2EE3-4BF3-9244-8AEA3E3DF4713




            it cannot substantially comply hereunder. All notifications must include reasonable detail and

            shall be made in the manner set forth in Paragraph 22.

                             18.      Within thirty (30) days of either Party receiving notice as described in

            Paragraph 17, the other Party will respond in writing to the notice. Within fi fteen (15) days of

             receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

             informally resolve the issue.

                             19.      If the issue remains unresolved within thirty (30) days of the meeting

             referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select

             an expert and the two experts will mutually select an independent accessibility consultant with

             substantial experience in accessible website design who will evaluate the particular item(s)

             raised based on whether a person, who has a disability and uses screen reader software and has

             average screen reader competency ("person with a Visual Impairment who has average screen

             reader competency"), can adequately utilize the Website.

                             20.      There will be no breach of this Consent Decree unless (a) the

             independent accessibility consultant, after obtaining consent from Defendant to test using a

             screen reader agreed to by Defendant, determines that a particular item(s) cannot be

             accomplished by a person with a disability who has average screen reader competency using a

             prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

             combination with one of the following browsers (in versions of which that are currently

             supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)

             Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

             time of not less than ninety (90) days of receiving the accessibility consultant's opinion. If the

             accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the



                                                              7
DocuSign EnVelope ID: 4CABCC57-2EE3-413F3-9244-8AEA3E3DF4713




             items found not to be usable is longer than ninety (90) days, then the Parties may agree on a

             longer time period so long as the extension is documented in writing and executed by the

             Parties to this Agreement or their respective counsel. If the accessibility consultant finds that

             a particular item found not to be usable cannot be remedied using Reasonable Efforts,

             Defendant shall not be obligated to remedy that item.

                              2L      Any of the time periods set forth in Paragraphs 17 through 20 may be

             extended by mutual agreement of the Parties.

                              22.     Any notice or communication required or permitted to be given to the

             Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

             States first class mail, addressed as follows:

                              For PLAINTIFF:                       Douglas B. Lipsky, Esq.
                                                                   LIPSKY LOWE LLP
                                                                   630 Third Avenue, Fifth Floor
                                                                   Tel: (212) 392-4772
                                                                   doug@lipskylowe.com


                              For DEFENDANT:                       Adam G. Guttell, Esq.
                                                                   JACKSON LEWIS P.C.
                                                                   58 South Service Road, Suite 250
                                                                   Melville, New York 11747
                                                                   Tel: (631) 247-0404
                                                                   adarn, guttell@jacksonlewis.com


                                                         MODIFICATION

                              23.     No modification of this Consent Decree shall be effective unless in

             writing and signed by authorized representatives of all Parties,

                                      ENFORCEMENT AND OTHER PROVISIONS

                              24.     The interpretation and enforcement of this Consent Decree shall be

             governed by the laws of the State of New York.


                                                               8
DocuSIgn Envelope ID: 4CABCC57-2EE3-4BF3-9244-8AEA3E3DF4713




                             25.      This Consent Decree contains the entire agreement of the Plaintiff and

            the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

            the Settlement Agreement, and no other statement, promise, or agreement, either written or

             oral, made by any party or agent of any party, that is not contained in this Consent Decree, and

            concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

            Settlement Agreement.

                             26.      If any provision of this Consent Decree is determined to be invalid,

             unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

            to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

            intent and shall not, in any event, affect any other provisions, all of which shall remain valid

             and enforceable to the fullest extent permitted by applicable law.

                     PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

                             27.      The Parties to this Consent Decree expressly intend and agree that this

             Consent Decree shall inure to the benefit of all persons with a disability as defined by the

            ADA, indicating those who utilize a screen reader to access the Websites, which disabled

             persons shall constitute third-party beneficiaries to tins Consent Decree.

                             28.      The signatories represent that they have the authority to bind the

             respective parties, Plaintiff and Defendant to this Consent Decree.

                                          CONSENT DECREE HAS BEEN READ

                             29.      Consent Decree has been carefully read by each of the Parties, and its

             contents are known and understood by each of the Parties. This Consent Decree is signed freely

             by each party executing it. The Parties each had an opportunity to consult with their counsel

             prior to executing the Consent Decree.



                                                              9
9ocuSign Envelope ID: 4CABCC57-2EE3-4BF3-9244-8AEA3E3DF4713




                                                                   BRIAN FISCHLER
                                                                              DocuSigned by:
                          4/12/2019
                                                                            fr au, Fiscliitx
                                                                          • -51391259650054/32 „
            Dated:                                                 By:



                                                                   PETCARERX, INC.


            Dated:           (iZ ( DI(21                           By:           c ‘- Cmj?-(1.:-



                                                                   Its:

            APPROVED AS TO FORM AND CONTENT:

                                                                   LIPSKY LOWE LLP

                     April 12, 2019
            Dated:                                                 By:
                                                                   Douglas B. Lipsky, Esq.
                                                                   630 Third Avenue, Fifth Floor
                                                                   New York, New York 10017-6705
                                                                   Tel: (212) 392-4772
                                                                   doug@lipskylowe.com
                                                                   Attorneys for Plaintiff

                                                                   JACKSON LEWIS, P.C.

            Dated:                                                 By:
                                                                   Adactn-C —Guttel   sq.
                                                                   58 South Service Road, Suite 250
                                                                   Melville, New York 11747
                                                                   Attorneys for Defendant




                                                              10
DocuS




            COURT APPROVAL. ADOPTION. AND ENTRY OF THE CONSENT DECREE

                          THE COURT,HAVING CONSIDERED the pleadings, law, underlying facts

        and having reviewed this proposed Consent Decree,

        FINDS AS FOLLOWS:

                 1)       This Court has personal jurisdiction over Plaintiff and Defendant for the

        purposes of this lawsuit pursuant to 28 U,S.C. §§ 1331;

                 2)       Tlie provisions of this Consent Decree shall be binding upon the Parties;

                 3)       Entry of this Consent Decree is in the public interest;

                 4)       This Consent Decree is for settlement purposes only and does not constitute an

        admission by Defendant of any of the allegations contained in the Complaint or any other

        pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

                 5)       The Plaintiff is acting as a private attorney general in bringing tliis lawsuit and

        enforcing the ADA; and

                 6)       This Consent Decree shall be deemed as adjudicating, once and for all, the

        merits of each and every claim, matter, and issue that was alleged, or could have been alleged

        by Plaintiff based on, or arising out of, or in connection with, tlie allegations in the Complaint.

                          NOW THEREFORE, the Court approves the Consent Decree and in doing so

        specifically adopts it and makes it an Order ofthe Court.

                          DONE AND OREDERED in Chambers at                                  this      day of

                        ., 2019.
                                                                  s/Sterling Johnson, Jr.

                                                               I^ITED STATES DISTRICT JUDGE
        Cc: Counsel of record via CM/ECF

        4837-9103'9889, v. 1




                                                          11
